7816061.2

Exhibit 10.17



--------------------------------------------------------------------------------





SCOTT KIRK
AND
ASPEN INSURANCE UK SERVICES LIMITED

--------------------------------------------------------------------------------

SERVICE AGREEMENT





















- i -

--------------------------------------------------------------------------------

7816061.2

TABLE OF CONTENTS
Clause
 
Page


1.
INTERPRETATION
1


2.
POSITION
2


3.
AMENDMENT AND RESTATEMENT
2


4.
DUTIES
2


5.
REMUNERATION
3


6.
PENSION AND INSURANCE BENEFITS
4


7.
EXPENSES
4


8.
HOLIDAYS AND HOLIDAY PAY
5


9.
DISABILITY OR DEATH
5


10
CONFIDENTIAL INFORMATION
6


11.
COPYRIGHT AND DESIGNS
7


12.
GRATUITIES AND CODES OF CONDUCT
7


13.
RESTRICTIVE COVENANTS
8


14.
TERMINATION BY RECONSTRUCTION OR AMALGAMATION; CHANGE IN CONTROL
10


15.
TERMINATION OF EMPLOYMENT BY THE COMPANY FOR CAUSE
10


16.
TERMINATION OF EMPLOYMENT BY THE COMPANY WITHOUT CAUSE
11


17.
TERMINATION OF EMPLOYMENT BY THE EXECUTIVE
11


18.
OBLIGATIONS UPON TERMINATION OF EMPLOYMENT; CERTAIN OTHER TERMINATIONS
13


19.
EFFECT OF TERMINATION OF THIS AGREEMENT
14


20.
GENERAL RELEASE
15


21.
OTHER TERMS AND CONDITIONS
15


22.
NOTICES
16


23.
PREVIOUS AND OTHER AGREEMENTS
16


24.
ENTIRE AGREEMENT/AMENDMENT
16


25.
ASSIGNMENT
16


26.
SEVERABILITY
17


27.
SUCCESSORS/BINDING AGREEMENT
17


28.
CO-OPERATION
17


29.
GOVERNING LAW
17


30.
COUNTERPARTS
17


 
 
 








- ii -

--------------------------------------------------------------------------------




SERVICE AGREEMENT
DATE:    19 May 2014
PARTIES:
1.
Scott Kirk of [Address intentionally omitted] (the “Executive”); and

2.
ASPEN INSURANCE UK SERVICES LIMITED (Registered in England No. 1184193), 30
Fenchurch St, London, EC3M 3BD, England (the “Company”).

OPERATIVE TERMS:
1.
INTERPRETATION

1.1
In this Agreement:

“Affiliate”
means any entity directly or indirectly controlling, controlled by, or under
common control with Holdings; or any other entity designated by the Board of
Directors of Holdings in which Holdings or an Affiliate has an interest;

“Board”
means the Board of Directors of the Company from time to time;

“Chief Executive Officer”
means the Chief Executive Officer of Holdings from time to time;

“Group”
means Holdings and its Affiliates (and “Group Company” means Holdings or any one
of its Affiliates);

“Holdings”
means Aspen Insurance Holdings Limited, a Bermuda limited company; and

“Manager”
means the Chief Executive Officer of Aspen Insurance or such other person as the
Company may nominate from time to time as the person to whom the Executive shall
report.

1.2
In this Agreement references to any statutory provision shall include such
provision as from time to time amended, whether before, on or (in the case of
re-enactment or consolidation only) after the date hereof, and shall be deemed
to include provisions of earlier legislation (as from time to time amended)
which have been re-enacted (with or without modification) or replaced (directly
or indirectly) by such provision and shall further include all statutory
instruments or orders from time to time made pursuant thereto.





--------------------------------------------------------------------------------

7816061.2

2.
POSITION

The Company shall employ the Executive as Chief Finance Officer of Aspen
Insurance.
3.
AMENDMENT AND RESTATEMENT

3.1
This Agreement shall serve as a complete amendment and restatement of the
Employment Agreement entered into between the Executive and the Company, dated
24th September 2007 (the "Original Agreement"). Except as otherwise provided
herein, all terms of the Original Agreement shall be superseded by the terms of
this Agreement and, upon execution of this Agreement, the Original Agreement
shall be of no further force and effect.

3.2
The Company shall employ the Executive, and the Executive shall serve the
Company, on the terms and conditions set forth in this Agreement, effective 23
April 2014 (the “Effective Date”) and continuing unless and until terminated in
accordance with the provisions contained in this Agreement. Notwithstanding the
preceding sentence, the Executive’s period of continuous service with the
Company for all purposes shall be deemed to have commenced with effect from the
date of the Original Agreement.

4.
DUTIES

4.1
During his employment hereunder the Executive shall:

(a)
report to the Manager and perform the duties and exercise the powers and
functions which from time to time may reasonably be assigned to or vested in him
by the Board, the Manager or the Chief Executive Officer in relation to the
Company and any other Group Company to the extent consistent with his job title
set out in Clause 2 (without being entitled to any additional remuneration in
respect of such duties for any Group Company);

(b)
devote the whole of his working time, attention and ability to his duties in
relation to the Company and any other Group Company at such place or places as
the Board shall determine. The Executive shall work at the Company’s premises at
30 Fenchurch St, London EC3M 3BD, or such other place as the Company and the
Executive shall mutually agree, provided that the Executive shall not be
required to reside outside the United Kingdom without his consent;

(c)
comply with all reasonable requests, instructions and regulations given or made
by the Board (or by anyone authorised by it) and promptly provide such
explanations, information and assistance as to the performance of his duties
assigned to him under this Agreement as the Board, the Manager or the Chief
Executive Officer may reasonably require;


- 2 -

--------------------------------------------------------------------------------

7816061.2

(d)
faithfully and loyally serve the Company and each other Group Company to the
best of his ability and use his utmost endeavours to promote its interests in
all respects;

(e)
not engage in any activities which would detract from the proper performance of
his duties hereunder, nor without the prior written consent of the Board in any
capacity including as director, shareholder, principal, consultant, agent,
partner or employee of any other company, firm or person (save as the holder for
investment of securities which do not exceed three percent (3%) in nominal value
of the share capital or stock of any class of any company quoted on a recognised
stock exchange) engage or be concerned or interested directly or indirectly in
any other trade, business or occupation whatsoever; and

(f)
comply (and shall use every reasonable endeavour to procure that his spouse and
minor children will comply) with all applicable rules of law, stock exchange
regulations, individual registration requirements (at a cost to be borne by the
Company) and codes of conduct of the Company and any other Group Company in
effect with respect to dealing in shares, debentures or other securities of the
Company or other Group Company.

4.2
Nothing herein shall preclude the Executive from (a) serving on the boards of
directors of a reasonable number of other corporations subject to the approval
of the Chief Executive Officer in each case, which approval shall not be
unreasonably withheld, (b) serving on the boards of a reasonable number of trade
associations subject to the approval of the Chief Executive Officer in each
case, which approval shall not unreasonably be withheld, and/or charitable
organizations, (c) engaging in any charitable activities and community affairs,
and (d) managing his personal investments and affairs, provided that such
activities set forth in this Clause 4.2 do not significantly interfere with the
performance of his duties and responsibilities to any Group Company.

5.
REMUNERATION

5.1
The Executive shall be paid by way of remuneration for his services during his
employment hereunder a salary at the rate (the “Salary Rate”) of £233,810 per
annum, subject to increase pursuant to Clause 5.2.

5.2
The Company shall review the Salary Rate for increase at least once each year,
and any change in the Salary Rate resulting from such review will take effect
from 1 April in the relevant year. The Company’s review shall take into
consideration, among other factors, the base salary paid to individuals
performing similar services at comparable companies based in Bermuda, the United
Kingdom and the United States, as well as other relevant local or global talent
pool comparables, it being expressly understood that while it is intended that
the


- 3 -

--------------------------------------------------------------------------------

7816061.2

Company shall consider these factors, it shall have no obligation to take any
specific action based on such factors.
5.3
The Executive’s salary will be payable by equal monthly instalments; each
monthly instalment will be in respect of a calendar month and will be paid on or
before the last day of such calendar month. Where the employment has begun or
ended in a calendar month, salary in respect of that month will be the
proportion of a normal month’s instalments which the days of employment in that
month bear to the total days in the month.

5.4
The Executive shall be eligible for a cash bonus based on an annual bonus
potential of 60% during his employment hereunder of such amounts (if any) at
such times and subject to such conditions as the Compensation Committee of the
Board of Directors of Holdings (the “Compensation Committee”) may in its
absolute discretion decide. This bonus potential shall not act as either a cap
or floor and the actual bonus paid to the Executive for any year in question
will be subject to consideration by the Compensation Committee of both the
Executive’s own performance (based upon recommendation by the Manager and the
Chief Executive Officer) and the performance of the Group. As a result, the
actual bonus paid in any year may be more or less than this potential amount.

5.5
The Executive will be eligible for consideration for LTIP awards issued by
Holdings and future years. Any such grant, however, remains subject to the
absolute discretion of the Chief Executive Officer and the Compensation
Committee and the Executive shall have no guarantee of participation in any
future LTIP awards. In addition, the form of any award issued under the LTIP
programs may vary, but in all cases will be subject to the rules of the Aspen
Insurance Holdings Limited 2013 Share Incentive Plan or replacement plans.

5.6
The Company may withhold from amounts payable under this Agreement all
applicable taxes that are required to be withheld by applicable laws or
regulations.

6.
PENSION AND INSURANCE BENEFITS

6.1
During his employment hereunder, the Executive shall be a member of the pension
scheme established by the Board (the “Scheme”). The Executive’s membership in
the Scheme shall be subject to the provisions thereof as may be amended from
time to time.

6.2
During his employment hereunder, the Executive shall be entitled to participate
in all employee benefit and perquisite plans and programs made available to the
Company’s senior level executives or to its employees generally, as such plans
or programs may be in effect from time to time.

6.3
During his employment hereunder, the Company shall provide the Executive with
medical insurance, permanent health insurance, personal accident insurance and


- 4 -

--------------------------------------------------------------------------------

7816061.2

life insurance (subject to the relevant insurers’ terms and conditions). The
Board shall have the right to change the arrangements for the provision of such
benefits as it sees fit or, if in the reasonable opinion of the Board, the
Company is unable to secure any such insurance under the rules of any applicable
scheme or otherwise at reasonable rates, to cease to provide any or all of the
insurances.
7.
EXPENSES

The Company shall reimburse to the Executive all traveling, hotel, entertainment
and other expenses properly and reasonably incurred by him in the performance of
his duties hereunder and properly claimed and vouched for in accordance with the
Company’s expense reporting procedure in force from time to time.
8.
HOLIDAYS AND HOLIDAY PAY

8.1
In addition to public holidays in England, during his employment hereunder, the
Executive shall be entitled to 25 working days’ paid holiday per holiday year
and, if applicable, such additional days as are set out in the Company’s
standard terms and conditions of employment from time to time, during each
holiday year to be taken at such time or times as may be agreed with the
Manager. Except as otherwise provided in the Company’s holiday policy, the
Executive may not carry forward any unused part of his holiday entitlement to a
subsequent holiday year and the Executive shall not be entitled to any salary in
lieu of untaken holiday.

8.2
For the holiday year during which the Executive’s employment hereunder commences
or terminates he shall be entitled to such proportion of his annual holiday
entitlement as the period of his employment in each such holiday year bears to
one holiday year as set out in the Company’s holiday policy. Upon termination of
his employment for whatever reason, he shall, if appropriate, be entitled to
salary in lieu of any outstanding holiday entitlement.

9.
DISABILITY OR DEATH

9.1
The Company reserves the right at any time to require the Executive (at the
expense of the Company) to be examined by a medical adviser nominated by the
Company and the Executive consents to the medical adviser disclosing the results
of the examination to the Company and shall provide the Company with such formal
consents as may be necessary for this purpose.

9.2
If the Executive shall be prevented by illness, accident or other incapacity
from properly performing his duties hereunder he shall report this fact
forthwith to the Company Secretary’s office and if he is so prevented for seven
or more consecutive days he shall if required by the Company provide an
appropriate doctor’s certificate.


- 5 -

--------------------------------------------------------------------------------

7816061.2

9.3
If the Executive shall be absent from his duties hereunder owing to illness,
accident or other incapacity duly certified in accordance with the provisions of
Clause 9.2 he shall be paid his full remuneration for any period of absence of
up to a maximum of 26 weeks in the aggregate in any period of 52 consecutive
weeks and thereafter, subject to the provisions of Clause 15, to such
remuneration (if any) as the Board shall in its absolute discretion allow.

9.4
If the Executive shall be, on the basis of a medical report supplied to the
Company following his having undergone a medical examination pursuant to Clause
9.1, in the opinion of the Board unfit ever to return to his duties (but in such
circumstances and prior to any action being taken under this Clause, the
Executive shall have the right to have a second medical report from a duly
qualified doctor or medical adviser selected by the Executive and approved by
the Board, which approval shall not be unreasonably withheld) the Company shall
be entitled to place the Executive on permanent sick leave without pay or
benefits (other than permanent health insurance benefits) with effect from any
time on or after the commencement of payments under the permanent health
insurance arrangements referred to in Clause 6.3.

9.5
In the event that the Executive’s employment is terminated due to his death, his
estate or his beneficiaries, as the case may be, shall be entitled to: (a)
salary at his Salary Rate up to and including the end of the month in which his
death occurs, (b) the annual incentive award, if any, to which the Executive
would have been entitled to pursuant to Clause 5.2 for the year in which the
Executive’s death occurs, multiplied by a fraction, the numerator of which is
the number of days that the Executive was employed during the applicable year
and the denominator of which is 365, and (c) the unpaid balance of all
previously earned cash bonus and other incentive awards with respect to
performance periods which have been completed, all of which amounts shall be
payable in a lump sum in cash within 30 days after his death, except that the
pro-rated annual incentive award shall be payable when such award would have
otherwise been payable had the Executive not died.

10.
CONFIDENTIAL INFORMATION

10.1
Except as otherwise provided in this Clause 10, the Executive shall not during
his employment hereunder or at any time after his termination for any reason
whatsoever disclose to any person whatsoever or otherwise make use of any
Confidential Information.

10.2
As used in this Clause 10, the term “Confidential Information” shall mean any
confidential or secret information which he has or may have acquired in the
course of his employment relating to the Company or any other Group Company or
any customers or clients of the Company or any other Group Company, including
without limiting the generality of the foregoing:


- 6 -

--------------------------------------------------------------------------------

7816061.2

(a)
confidential or secret information relating to the past, current or future
business, finances, activities and operations of the Company or any other Group
Company;

(b)
confidential or secret information relating to the past, current or future
business, finances, activities and operations of any third party to the extent
that such information was obtained by the Company or any other Group Company
pursuant to a confidentiality agreement;

but shall not include information that is generally known to, or recognised as
standard practice in, the industry in which the Company is engaged unless such
information is known or recognised as a result of the Executive’s breach of this
covenant.
10.3
The Executive will only use Confidential Information for the benefit of the
Company or any other Group Company in the course of his employment and shall at
all times exercise all due care and diligence to prevent the unauthorised
disclosure or use of Confidential Information.

10.4
In the event that the Executive becomes compelled by a court or administrative
order to disclose any of the Confidential Information other than as permitted
pursuant to this Clause 10, he will provide prompt notice to the Company so that
the Company may seek a protective order or other appropriate remedy. In the
event the Company fails to seek, or seeks and fails to obtain, such a protective
order or other protective remedy, the Executive will furnish only that portion
of the Confidential Information that, in the opinion of his counsel, he is
legally required to furnish.

11.
COPYRIGHT AND DESIGNS

11.1
The Executive hereby assigns to the Company all present and future copyright,
design rights and other proprietary rights if any for the full term thereof
throughout the world in respect of all works originated by him at any time
during the period of his employment by the Company or any other Group Company
whether during the course of his normal duties or other duties specifically
assigned to him (whether or not during normal working hours) either alone or in
conjunction with any other person and in which copyright or design rights may
subsist except only those designs or other works written, originated, conceived
or made by him wholly unconnected with his service hereunder.

11.2
The Executive agrees and undertakes that he will execute such deeds or documents
and do all such acts and things as may be necessary or desirable to substantiate
the rights of the Company in respect of the matters referred to in this Clause.
To secure his obligation under this Agreement the Executive irrevocably appoints
the Company to be his attorney in his name and on his behalf to execute such
deeds or documents and do all such acts and things as may be necessary or


- 7 -

--------------------------------------------------------------------------------

7816061.2

desirable to substantiate the rights of the Company in respect of the matters
referred to in this Clause.
11.3
The Executive hereby irrevocably waives all moral rights that he had or may have
in any of the works referred to in Clause 11.1, subject to the exception
therein.

12.
GRATUITIES AND CODES OF CONDUCT

12.1
The Executive shall comply with all codes of conduct from time to time adopted
by the Board or the Board of Directors of Holdings.

12.2
The Executive shall not, except in accordance with Holdings’ Gift and
Hospitality Policy and any other code of conduct adopted by the Board or the
Board of Directors of Holdings or with the prior written consent of the Board or
the Board of Directors of Holdings, directly or indirectly accept any
commission, rebate, discount, gratuity or gift, in cash or in kind, from any
person who has or is likely to have a business relationship with the Company or
any other Group Company and shall notify the Company upon acceptance by the
Executive of any commission, rebate, discount, gratuity or gift in accordance
with Holdings’ Gift and Hospitality Policy or any other code of conduct from
time to time adopted by the Board or the Board of Directors of Holdings.

13.
RESTRICTIVE COVENANTS

13.1
For the purpose of this Clause:

“the Business” means the business of the Group or any Group Company at the date
of termination of the Executive’s employment (including any business the Group
or any Group Company plans to engage in);
references to the “Group” and “Group Companies” shall only be reference to the
Group and Group Companies in respect of which the Executive has carried out
material duties in the Relevant Period;
“Relevant Period” shall mean the period of 24 months immediately preceding the
date of termination of the Executive’s employment or, in the event that the
Company exercises all or any of its rights under Clause 17.3, the period of 24
months immediately preceding the date on which it exercises such rights;
“Restricted Person” shall mean any person who or which has at any time during
the Relevant Period done business with the Company or any other Group Company as
customer or client or consultant;
“Key Employee” shall mean any person who at the date of termination of the
Executive’s employment is employed or engaged by the Company or any other Group
Company with whom the Executive has had material contact during the Relevant
Period and (a) is employed or engaged in the capacity of manager,

- 8 -

--------------------------------------------------------------------------------

7816061.2

underwriter or otherwise in a senior capacity or in any other capacity as may be
agreed in writing between the Company and the Executive from time to time and/or
(b) is in the possession of Confidential Information and/or (c) is directly
managed by or reports to the Executive.
13.2
The Executive covenants with the Company that he will not during his employment
and, in the event of resignation by the Executive (whether with or without Good
Reason) or dismissal of the Executive by the Company (whether with or without
Cause) for the period of 12 months after the termination of his employment (such
period to be reduced by the amount of time during which, if at all, the Company
exercises all or any of its rights under Clause 17.3) without the prior written
consent of the Board either alone or jointly with or on behalf of any person or
entity, whether as an individual proprietor, partner, stockholder, officer,
employee, consultant, director, joint venturer, investor, lender or in any other
capacity, directly or indirectly:

13.2.1
canvass, solicit or approach or cause to be canvassed or solicited or approached
for orders in respect of any services provided and/or any products sold by the
Company or any other Group Company to any Restricted Person;

13.2.2
solicit or entice away or endeavour to solicit or entice away from the Company
or any other Group Company any Key Employee; or

13.2.3
hire or endeavour to hire or reach any agreement (oral or written) with to the
prospective hiring of any Key Employee (including any person employed or engaged
by the Company or any other Group Company during the 12-month period preceding
the date of termination of the Executive’s employment who would have been a Key
Employee if employed or engaged by the Company or any other Group Company as of
date of termination of the Executive’s employment).

13.3
The Executive further covenants with the Company that, in the event of
resignation by the Executive (whether with or without Good Reason) or the
dismissal of the Executive by the Company without Cause he will not, for the
period of 12 months after the termination of his employment (such period to be
reduced by the amount of time during which, if at all, the Company exercises all
or any of its rights under Clause 17.3), be employed, engaged, interested in or
concerned with any business or undertaking which is engaged in or carries on
business in the United Kingdom, Bermuda or the United States which is or is
about to be in competition with the Business;

13.4
The Executive further covenants with the Company that during his employment and
at all times thereafter, the Executive will not make any disparaging, derogatory
or defamatory comments regarding the Company or any other Group Company or its
or their respective current or former directors, officers,


- 9 -

--------------------------------------------------------------------------------

7816061.2

employees, shareholders, affiliates, businesses, finances, activities and
operations in any respect or make any comments concerning any aspect of the
Executive’s relationship with the Company or any other Group Company or any
conduct or events which precipitated any termination of the Executive’s
employment from the Company or any other Group Company.
13.5
The covenants contained in Clauses 13.2, 13.3 and 13.4 are intended to be
separate and severable and enforceable as such. It is expressly understood and
agreed that although the Executive and the Company consider the restrictions
contained in this Clause 13 to be reasonable, if a final judicial determination
is made by a court of competent jurisdiction that the time or territory or any
other restriction contained in this Agreement is an unenforceable restriction
against the Executive, the provisions of this Agreement shall not be rendered
void but shall be deemed amended to apply as to such maximum time and territory
and to such maximum extent as such court may judicially determine to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

13.6
The Executive acknowledges and agrees that the Company’s remedies at law for a
breach of any of the provisions of Clauses 10, 11 or 13 would be inadequate and
the Company would suffer irreparable damages as a result of such breach. In
recognition of this fact, the Executive agrees that, in the event of such a
breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.

14.
TERMINATION BY RECONSTRUCTION OR AMALGAMATION; CHANGE IN CONTROL

14.1
If the employment of the Executive hereunder shall be terminated solely by
reason of the liquidation of any Group Company for the purposes of amalgamation
or reconstruction or as part of any arrangement for the amalgamation of the
undertaking of such Group Company not involving liquidation (in each case, other
than a Change in Control, as defined below) and the Executive shall be offered
employment with the amalgamated or reconstructed company on the same terms as
the terms of this Agreement, the Executive shall have no claim against the
Company or any Group Company in respect of the termination of his employment by
the Company.

14.2
If the employment of the Executive hereunder shall be terminated by the Company
without Cause or by the Executive with Good Reason within the six-month period
prior to a Change in Control or within the two-year period after a Change in
Control, in addition to the benefits provided in Clause 18.2, the


- 10 -

--------------------------------------------------------------------------------

7816061.2

Executive shall be entitled to the following benefits: all share options and
other equity-based awards held by the Executive in the Company (or any
replacement share options or other equity-based or phantom awards held by the
Executive in an acquiring company following the Change in Control) shall
immediately vest and (i) in the case of any remaining share options in the
Company, shall be subject to the same treatment as any other share options of
the Company on a Change of Control, provided that any performance conditions
relating to those options shall be deemed to have been satisfied in full, (ii)
in the case of share options in the Company which are rolled over in to options
of an acquiring company on a Change of Control, any performance conditions
relating to those options shall be deemed to have been satisfied in full and
they shall remain exercisable for the remainder of their term, and (iii) in the
case of RSU’s, performance shares or other equity or phantom awards, any
performance conditions relating to those awards shall be deemed to have been
satisfied in full and they shall be immediately distributed to the Executive.
For the purpose of this agreement a “Change in Control” shall have the same
meaning as under the Aspen Insurance Holdings 2003 Share Incentive Plan as in
effect as of the date hereof.
15.
TERMINATION OF EMPLOYMENT BY THE COMPANY FOR CAUSE

15.1
The Company, without prejudice to any remedy which it may have against the
Executive for the breach or non-performance of any of the provisions of this
Agreement, may by notice in writing to the Executive forthwith terminate his
employment for “Cause”. In the event the Company terminates the Executive’s
employment for Cause, the Executive shall be entitled to salary at his Salary
Rate through the date of termination.

For purposes of this Agreement, “Cause” shall mean circumstances where the
Executive:
(a)
becomes bankrupt or becomes the subject of an interim order under the Insolvency
Act 1986 or makes any arrangement or composition with his creditors; or

(b)
is convicted of any criminal offence (other than an offence under road traffic
legislation in the United Kingdom or elsewhere for which a penalty other than
imprisonment is imposed); or

(c)
is guilty of any serious misconduct, any conduct tending to bring the Company or
any other Group Company or himself into serious disrepute, or any material
breach or non-observance of any of the provisions of this Agreement, or conducts
himself in a way which is materially prejudicial or calculated to be materially
prejudicial to the business of the Group; or


- 11 -

--------------------------------------------------------------------------------

7816061.2

(d)
is guilty of any repeated material breach or non-observance of any code of
conduct or fails or ceases to be registered (where such registration is, in the
reasonable opinion of the Board, required for the performance of his duties) by
any regulatory body in the United Kingdom or elsewhere.

16.
TERMINATION OF EMPLOYMENT BY THE COMPANY WITHOUT CAUSE

16.1
The Company may terminate the employment of the Executive at any time during the
employment hereunder without Cause by either (i) giving to the Executive 12
months’ prior notice in writing; or (ii) terminating the employment of the
Executive immediately and paying the Executive in lieu of the notice to which he
would have otherwise been entitled under (i) above (which payment in lieu shall
be deemed to be included within the Severance Payment referred to in Clause
18.2).

17.
TERMINATION OF EMPLOYMENT BY THE EXECUTIVE

17.1
The Executive shall have the right to terminate his employment at any time for
Good Reason by immediate notice if, following submission of the written notice
by the Executive to the Company detailing the events alleged to constitute Good
Reason in accordance with this Clause, the Company shall have failed to cure
such events within the 30 day period following submission of such notice. For
purposes of this Agreement, “Good Reason” shall mean (i) a material reduction in
the Executive’s annual base salary or annual incentive award opportunity, other
than as part of an across-the-board compensation reduction for all senior
executive officers of the Company, (ii) a material diminution in the Executive’s
duties, authority, responsibilities or title, or the assignment to the Executive
of duties or responsibilities which are materially inconsistent with his
positions, (iii) the removal of the Executive from the position described in
Clause 2, or (iv) the Company’s requiring the Executive to be based at any
office or location more than fifty (50) miles from the Executive’s office as of
the date hereof; provided, however, that no such event(s) shall constitute Good
Reason unless the Executive provides the notice required by this Clause 17.1
within 90 days following Executive becoming aware of such event and the Company
shall have failed to cure such event(s) within 30 days after receipt by the
Company from the Executive of written notice describing in detail such event(s).

17.2
The Executive shall have the right to terminate his employment at any time
without Good Reason upon giving 12 months’ prior written notice to the Company.

17.3
If the Executive gives notice to terminate his employment without Good Reason
under Clause 17.2 or if the Executive seeks to terminate his employment without
Good Reason and without the notice required by Clause 17.2 or the Company gives
notice to terminate the Executive’s employment under Clause 16.1(i), then
provided the Company continues to provide the Executive with the salary and


- 12 -

--------------------------------------------------------------------------------

7816061.2

contractual benefits in accordance with this Agreement, the Company has, at its
discretion, the right for the period (the “Garden Leave Period”) then
outstanding until the date of the termination of the Executive’s employment:
(a)
to exclude the Executive from any premises of the Company or any Group Company
and require the Executive not to attend at any premises of the Company or any
Group Company; and/or

(b)
to require the Executive to carry out no duties; and/or

(c)
to require the Executive not to communicate or deal with any employees, agents,
consultants, clients or other representatives of the Company or any other Group
Company; and/or

(d)
to require the Executive to resign with immediate effect from any offices he
holds with the Company or any other Group Company (and any related
trusteeships); and/or

(e)
to require the Executive to take any holiday which has accrued under Clause 8
during the Garden Leave Period.

The Executive shall continue to be bound by the duties set out in Clause 4
(insofar as they are compatible with being placed on garden leave), the
restrictions set out in Clause 13.2 and all duties of good faith and fidelity
during the Garden Leave Period.
18.
OBLIGATIONS UPON TERMINATION OF EMPLOYMENT; CERTAIN OTHER TERMINATIONS

18.1
Upon the termination of his employment hereunder for whatever reason the
Executive shall:

(a)
deliver up to the Company all keys, credit cards, correspondence, documents,
specifications, reports, papers and records (including any computer materials
such as discs or tapes) and all copies thereof and any other property (whether
or not similar to the foregoing or any of them) belonging to the Company or any
other Group Company which may be in his possession or under his control, and
(unless prevented by the owner thereof) any such property belonging to others
which may be in his possession or under his control and which relates in any way
to the business or affairs of the Company or any other Group Company or any
supplier, agent, distributor or customer of the Company or any other Group
Company, and he shall not without written consent of the Board retain any copies
thereof;

(b)
if so requested send to the Company Secretary a signed statement confirming that
he has complied with Clause 18.1(a);


- 13 -

--------------------------------------------------------------------------------

7816061.2

(c)
not at any time make any untrue or misleading oral or written statement
concerning the business and affairs of the Company or any other Group Company or
represent himself or permit himself to be held out as being in any way connected
with or interested in the business of the Company or any other Group Company
(except as a former employee for the purpose of communicating with prospective
employers or complying with any applicable statutory requirements); and

(d)
except as may otherwise be requested by the Company or any other Group Company
in writing and agreed upon in writing by the Executive, be deemed to have
resigned, effective immediately, from all offices, directorships, committee
memberships, and any other positions, if any, then held with the Company or any
other Group Company.

18.2
In the event of a termination of Executive’s employment hereunder by the
Executive with Good Reason or by the Company without Cause (other than by reason
of death or illness, accident or other incapacity duly certified in accordance
with the provisions of Clause 9.2), the Executive shall be entitled to (a)
salary at his Salary Rate through the date in which his termination occurs; (b)
the lesser of (x) the target annual bonus award for the year in which the
Executive’s termination occurs, and (y) the average of the annual bonus awards
received by the Executive for the three complete years immediately prior to the
year of termination (or, if less, the number of complete prior years in which
the Executive was employed by the Company), multiplied by a fraction, the
numerator of which is the number of days that the Executive was employed during
the applicable year and the denominator of which is 365; (c) subject to Clause
18.3 below, the sum of (x) the Executive’s highest Salary Rate during the term
of this Agreement and (y) the average of the annual bonus awards received by the
Executive for the three complete years immediately prior to the year of
termination (or, if less, the number of complete years employed by the Company)
(the sum of (x) and (y) hereafter referred to as the “Severance Payment”), and
(d) the unpaid balance of all previously earned cash bonus and other incentive
awards with respect to performance periods which have been completed as of the
date of termination, but which have not yet been paid, all of which amounts
shall be payable in a lump sum in cash within 30 days after his termination. In
the event that the Company terminates the Executive’s employment without Cause
under the provisions of Clause 16.1(ii) the parties acknowledge that the
Severance Payment will be inclusive of the Executive’s rights to be paid in lieu
of the 12 months’ notice period to which he is entitled under that Clause.

18.3
In the event that the Executive’s employment is terminated by the Company
without Cause under the provisions of Clause 16.1(i) and the Company exercises
all or any of its rights under Clause 17.3 during the 12 months’ notice period,
the Severance Payment shall be reduced by a sum equal to the total salary and
bonus payments received by the Executive during the Garden Leave Period.


- 14 -

--------------------------------------------------------------------------------

7816061.2

18.4
Upon any termination of employment, the Executive shall be entitled to (a) any
expense reimbursement due to him and (b) other benefits (if any) in accordance
with the applicable plans and programs of the Company.

18.5
In the event of any termination of employment under this Agreement, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due the Executive under this Agreement on account
of any remuneration attributable to any subsequent employment that he may
obtain.

19.
EFFECT OF TERMINATION OF THIS AGREEMENT

19.1
The termination of this Agreement or the Executive’s employment however arising
shall not operate to affect any of the provisions hereof which are expressed to
operate or have effect thereafter and shall not prejudice the exercise of any
right or remedy of either party accrued beforehand.

20.
GENERAL RELEASE

Notwithstanding any provision herein to the contrary, prior to payment of any
amount pursuant to Clauses 14.2 and 18.2, the Executive shall execute a valid
general release, in the form attached hereto (except to the extent that the
Company considers that a change in law or any current practice existing at the
date of termination requires a modification to such release).
21.
OTHER TERMS AND CONDITIONS

21.1
The following particulars are given in compliance with the requirements of
Section 1 of the Employment Rights Act 1996:

(a)
The Executive’s period of continuous employment, which will begin on a date to
be agreed, shall be recognised by the Company.

(b)
The Executive’s hours of work shall be the normal hours of work of the Company
which are from 9.00 am to 5.00 pm together with such additional hours as may be
necessary without additional remuneration for the proper discharge of his duties
hereunder to the satisfaction of the Board.

(c)
If the Executive is dissatisfied with any disciplinary decision or if he has any
grievance relating to his employment hereunder he should refer such disciplinary
decision or grievance to the Board and the reference will be dealt with by
discussion at and decision of a duly convened meeting of the Board.

(d)
A contracting-out certificate is not currently in force in respect of the
Executive’s employment hereunder.


- 15 -

--------------------------------------------------------------------------------

7816061.2

(e)
Save as otherwise herein provided there are no terms or conditions of employment
relating to hours of work or to normal working hours or to entitlement to
holiday (including public holidays) or holiday pay or to incapacity for work due
to sickness or injury or to pensions or pension schemes or to requirements to
work abroad and no collective agreement has any effect upon the Executive’s
employment hereunder.

21.2
The Executive represents and warrants to the Company that—

(a)
the Executive is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound;

(b)
the Executive has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition, or other
similar covenant or agreement of a prior employer by which he is or may be
bound;

(c)
in connection with his employment with the Company, the Executive will not use
any confidential or proprietary information he may have obtained in connection
with employment with any prior employer; and

(d)
the Executive is legally permitted to work in the United Kingdom and, upon
request by the Company, will furnish appropriate supporting documentation.



22.
NOTICES

Any notice to be given hereunder shall be in writing. Notice to the Executive
shall be sufficiently served by being delivered personally to him or by being
sent by first class post addressed to him at his usual or last known place of
residence. Notice to the Company shall be sufficiently served by being delivered
to the Company Secretary or by being sent by first class post to the registered
office of the Company. Any notice if so posted shall be deemed served upon the
third day following that on which it was posted.
23.
PREVIOUS AND OTHER AGREEMENTS

This Agreement shall take effect in substitution for all previous agreements and
arrangements (whether written, oral or implied) between the Company and the
Executive relating to his employment which shall be deemed to have been
terminated by mutual consent with effect from the commencement of this
Agreement.

- 16 -

--------------------------------------------------------------------------------

7816061.2

24.
ENTIRE AGREEMENT/AMENDMENT

This Agreement contains the entire understanding of the parties with respect to
the employment of the Executive by the Company. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto.
25.
ASSIGNMENT

This Agreement, and all of the Executive’s rights and duties hereunder, shall
not be assignable or delegable by the Executive. Any purported assignment or
delegation by the Executive in violation of the foregoing shall be null and void
ab initio and of no force and effect. This Agreement may be assigned by the
Company to a person or entity that is the successor in interest to substantially
all of the business operations of the Company. Upon such assignment, the rights
and obligations of the Company hereunder shall become the rights and obligations
of such successor person or entity. Failure by such successor of the Company to
expressly assume this Agreement shall constitute an event of Good Reason,
entitling Executive to the benefits set forth in Clause 14 or 18, as applicable.
26.
SEVERABILITY

In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.
27.
SUCCESSORS/BINDING AGREEMENT

This Agreement shall inure to the benefit of and be binding upon personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees of the parties hereto.
28.
CO-OPERATION

During employment by the Company and thereafter, the Executive shall provide his
reasonable co-operation in connection with any action or proceeding (or any
appeal from any action or proceeding) that relates to events occurring during
the Executive’s employment; provided, however, that after the Executive’s
employment by the Company has ended, (i) any request for such co-operation shall
accommodate the demands of the Executive’s then existing schedule and (ii) if
any such request will involve more than a de minimis amount of the Executive’s
time, the Executive shall be entitled to reasonable compensation therefore.

- 17 -

--------------------------------------------------------------------------------

7816061.2

29.
GOVERNING LAW

This Agreement is subject to English law and the exclusive jurisdiction of the
English courts.
30.
COUNTERPARTS

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

- 18 -

--------------------------------------------------------------------------------

7816061.2



IN WITNESS whereof this Agreement has been duly executed and delivered as a deed
the day and year first before written.
SIGNED as a Deed    )
and DELIVERED by    ) /s/ Scott Kirk
SCOTT KIRK    )
in the presence of:    )
Witness Signature: /s/ Patricia Roufca
Witness Name: Patricia Roufca
Witness Address: [Address intentionally omitted]
Witness Occupation: Lawyer
____________________________________
ASPEN INSURANCE UK SERVICES LIMITED




By:
/s/ Michael Cain ______________________________
Name:    Michael Cain
Title: Group General Counsel    




- 19 -

--------------------------------------------------------------------------------

7816061.2

DATED ___________________________________
ASPEN INSURANCE UK SERVICES LIMITED (1)
and
[ ]

--------------------------------------------------------------------------------

COMPROMISE AGREEMENT

--------------------------------------------------------------------------------






- 1 -

--------------------------------------------------------------------------------

7816061.2

THIS AGREEMENT is made as of the _______ day of ______________________ [20[ ]]
BETWEEN:
(1)
ASPEN INSURANCE UK SERVICES LIMITED, (Registered in England No. 1184193), 30
Fenchurch Street, London EC3M 3BD, England (the “Company”); and

(2)
[xxx] of [Address] (hereinafter referred to as the “Executive”).

IT IS AGREED as follows:
1.
INTERPRETATION

1.
In this Agreement:

2.
“Group Company” shall mean any holding company of the Company from time to time
and any subsidiary of the Company or of any such holding company from time to
time. The terms “holding company” and “subsidiary” shall have the meanings
ascribed to them by Section 736 of the Companies Act 1985, as amended; and

3.
“Service Agreement” shall mean the service agreement entered into between the
Executive and the Company dated [], as subsequently amended.

2.
TERMINATION DATE

The Executive’s employment with the Company [will end][ended] on [date] (the
“Termination Date”).
3.
PAYMENT OF SALARY, ETC.

The Company will continue to provide the Executive with his salary and all other
contractual benefits up to the Termination Date in the normal way. Within 14
days of the Termination Date the Company will also pay the Executive in respect
of his accrued but untaken holiday (less such deductions for income tax and
national insurance as are required by law).
4.
TERMINATION SUMS

Subject to the Executive agreeing to all of the conditions set out below, and
receipt by the Company of a copy of this Agreement signed by the Executive and
the attached certificate signed by the Executive’s legal adviser, the Company
will pay the Executive the following sums:
(i)
£[appropriate figure to be inserted] in respect of the Executive’s entitlement
to an annual incentive award for the year in which the termination of the
Executive’s employment with the Company occurs, as calculated in accordance with
Clause 18.2(b) of the Service Agreement;


- 1 -

--------------------------------------------------------------------------------

7816061.2

(ii)
the sum of £[appropriate figure to be inserted] in respect of the Executive’s
entitlement to a Severance Payment, as calculated in accordance with Clauses
18.2(c) and 18.3 of the Service Agreement; and

(iii)
the sum of £[appropriate figure to be inserted] in respect of the Executive’s
entitlement to the unpaid balance of all previously earned cash bonus and other
incentive awards with respect to performance periods which have been completed
as at the Termination Date but not yet paid, as calculated in accordance with
Clause 18.2(d) of the Service Agreement.

The sums set out in (i) to (iii) above will be subject to such deductions for
income tax and national insurance as are required by law and will be paid to the
Executive within [14] days of the date of signature by him of this Agreement and
signature by his legal adviser of the attached certificate. Payment will be made
by transfer to the Executive’s bank account.
5.
SHARE OPTIONS

[The Company confirms that the extent to which share options and other
equity-based awards held by the Executive as at the Termination Date shall be
exercisable following the Termination Date will be determined solely in
accordance with terms of the agreements under which such share options and other
equity-based awards were granted.] or [The Company confirms that all share
options and other equity-based awards granted to the Executive have vested and
will remain exercisable for the remainder of their terms.]
6.
WAIVER OF CLAIMS

The Executive accepts the terms set out in this Agreement in full and final
settlement of all and any claims that he has or may have against the Company or
any other Group Company or any of its or their current or former shareholders,
directors, officers, employees or agents, whether contractual (whether known or
unknown, existing now or in the future), statutory or otherwise, arising out of
or in connection with his employment with the Company or the termination of his
employment. The Executive also agrees to waive irrevocably and release the
Company and all Group Companies (and all of its or their current or former
shareholders, directors, officers, employees or agents) from and against any
claims whether contractual (whether known or unknown, existing now or in the
future), statutory or otherwise, arising out of or in connection with his
employment with the Company or the termination of his employment. This waiver
shall not apply in relation to any claim relating to his pension rights that
have accrued up to the Termination Date.
7.
CONFIRMATION OF NO BREACHES

The Executive confirms and warrants to the Company that he has not at any time
during his employment committed a fundamental breach of the terms of the Service
Agreement.

- 2 -

--------------------------------------------------------------------------------

7816061.2

8.
LEGAL ADVICE

The Executive confirms that he has received advice from [name of legal advisor]
of [name and address of solicitors], a relevant independent adviser for the
purposes of Section 203 of the Employment Rights Act 1996, as to the terms and
effect of this Agreement and, in particular, its effect on his ability to pursue
his rights before an employment tribunal. The Executive will procure that his
legal adviser signs the attached legal adviser’s certificate, which forms part
of this Agreement.
9.
SATISFACTION OF STATUTORY CONDITIONS

(a)
This Agreement satisfies the conditions for regulating compromise agreements
under Section 203 of the Employment Rights Act 1996, Regulation 35 of the
Working Time Regulations 1998, Section 77 of the Sex Discrimination Act 1975,
Section 72 of the Race Relations Act 1976, Section 9 of the Disability
Discrimination Act 1995, Regulation 9 of the Part-Time Workers (Prevention of
Less Favourable Treatment) Regulations 2000, Regulation 10 of the Fixed Term
Employees (Prevention of Less Favourable Treatment) Regulations 2002, Section 49
of the National Minimum Wage Act 1998, Paragraph 2(2) of Schedule 4 to the
Employment Equality (Religion or Belief) Regulations 2003 and Paragraph 2(2) of
Schedule 4 to the Employment Equality (Sexual Orientation) Regulations 2003.

(b)
The Executive is aware of his rights under the Employment Rights Act 1996, the
Working Time Regulations 1998, the Sex Discrimination Act 1975, the Race
Relations Act 1976, the Disability Discrimination Act 1995, the Part-Time
Workers (Prevention of Less Favourable Treatment) Regulations 2000, the Fixed
Term Employees (Prevention of Less Favourable Treatment) Regulations 2002, the
National Minimum Wage Act 1998, the Employment Equality (Religion or Belief)
Regulations 2003 and the Employment Equality (Sexual Orientation) Regulations
2003 and has informed the Company of any and all claims that he might seek to
bring arising from his employment or termination of employment. This Agreement
relates to his claims for breach of contract, unfair dismissal, sex
discrimination, race discrimination, disability discrimination, sexual
orientation discrimination, religion or belief discrimination, any claim under
the Working Time Regulations 1998, any claim under the National Minimum Wage Act
1998, the Part-Time Workers (Prevention of Less Favourable Treatment)
Regulations 2000, the Fixed Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002 or any claim for unlawful deductions from wages
under the Employment Rights Act 1996.

10.
POST-TERMINATION RESTRAINTS

The Executive acknowledges that the provisions of Clause 10 (Confidentiality)
and Clause 13 (Restrictive Covenants) of the Service Agreement will (to the
extent that they are applicable in the circumstances of the termination of the
Executive’s employment

- 3 -

--------------------------------------------------------------------------------

7816061.2

with the Company) remain in full force and effect notwithstanding the
termination of his employment.
11.
RETURN OF COMPANY PROPERTY

Before any payment under Clause 4 above is made, the Executive will, in
accordance with Clause 18.1(a) of the Service Agreement, deliver up to the
Company all keys, credit cards, correspondence, documents, specifications,
reports, papers and records (including any computer materials such as discs or
tapes) and all copies thereof and any other property (whether or not similar to
the foregoing or any of them) belonging to the Company or any other Group
Company which may be in his possession or under his control, and (unless
prevented by the owner thereof) any such property belonging to others which may
be in his possession or under his control and which relates in any way to the
business or affairs of the Company or any other Group Company or any supplier,
agent, distributor or customer of the Company or any other Group Company, and he
confirms that he has not retained any copies thereof.
12.
CONFIDENTIALITY

Save by reason of any legal obligation or to enforce the terms of this
Agreement, the Executive will not:
(a)
disclose the existence or terms of this Agreement to anyone (other than to the
Executive’s professional advisers, the Inland Revenue or any other competent
authority or the Executive’s spouse); or

(b)
directly or indirectly disseminate, publish or otherwise disclose (or allow to
be disseminated, published or otherwise disclosed) by any means (whether oral,
written or otherwise) or medium (including without limitation electronic, paper,
radio or television) any information directly or indirectly relating to the
termination of the Executive’s employment.

13.
NO ADMISSION OF LIABILITY

This Agreement is made without any admission on the part of the Company or any
Group Company that it has or they have in any way breached any law or regulation
or that the Executive has any claims against the Company or any Group Company.
14.
TAX INDEMNITY

The Executive hereby agrees to be responsible for the payment of any tax and
employee’s national insurance contributions imposed by any competent taxation
authority in respect of any of the payments and benefits provided under this
Agreement (other than for the avoidance of doubt, any tax and/or employee’s
national insurance contributions deducted or withheld by the Company in paying
the sums to the Executive). The Executive further agrees to indemnify the
Company and all Group Companies and keep them indemnified

- 4 -

--------------------------------------------------------------------------------

7816061.2

on an ongoing basis against any claim or demand which is made by any competent
taxation authority against the Company or any Group Company in respect of any
liability of the Company or any Group Company to deduct an amount of tax or an
amount in respect of tax or any employee’s national insurance contributions from
the payments made and benefits provided under this Agreement, including any
related interest or penalties imposed by any competent taxation authority.
15.
ENTIRE AGREEMENT

This Agreement sets out the entire agreement between the Executive and the
Company and, save as set out in Clauses 5 and 10 above, supersedes all prior
arrangements, proposals, representations, statements and/or understandings
between the Executive, the Company and any Group Company.
16.
THIRD PARTY RIGHTS

Notwithstanding the Contracts (Rights of Third Parties) Act 1999 this Agreement
may be varied by agreement between the Executive and the Company.
17.
APPLICABLE LAW

This Agreement is subject to English law and the exclusive jurisdiction of the
English courts.
_________________________________________________
[Name]
_________________________________________________
dated
_________________________________________________
For and on behalf of Aspen Insurance UK Services Limited
_________________________________________________
dated



- 5 -

--------------------------------------------------------------------------------

7816061.2

LEGAL ADVISER’S CERTIFICATE
I, [name of solicitor] of [address of firm] hereby confirm to Aspen Insurance UK
Services Limited that I am an independent adviser for the purposes of Section
203 of the Employment Rights Act 1996 and that I have advised [Name] as to the
terms and effect of this Agreement and its effect on his ability to pursue his
rights before an employment tribunal. There was in force, when such advice was
given, a policy of insurance covering the risk of a claim by [Name] in respect
of loss arising in consequence of such advice.
____________________________________
[name of adviser]
____________________________________
date



- 1 -